MEMORANDUM **
Jose Angel Gutierrez, Maria Dolores Gutierrez, and four of their children, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying petitioners’ fifth motion to reopen. See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2) (an alien who is subject to a final order of removal is usually limited to filing one motion to reopen removal proceedings).
To the extent petitioners challenge the BIA’s January 11, 2005 order dismissing their underlying appeal, we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.